                       IN THE DISTRICT COURT OF THE UNITED STATES

                          FOR THE DISTRICT OF SOUTH CAROLINA




UNITED STATES OF AMERICA                        )
                                                )     Criminal Number 8:21-cr-107
                 vs.                            )
                                                )        ORDER
_____________)
David Scott Halsey                              )


               This matter is before the court on the motion of the defendant for a mental

health evaluation. The government consents. The defendant has been charged in this

court with violating Title 18, United States Code, Section 842(a)(3)(A) and Tile 26, United

States Code, Section 5861 (d). It appears to the court that a psychiatric or psychological

examination of the defendant should be ordered pursuant to Title 18, United States Code,

Sections 4241 and 4247(b) and (c).

               IT IS THEREFORE ORDERED:

               (a)       That the defendant be committed to a suitable federal facility for such

reasonable period of time as is necessary for the conduct of such psychiatric or

psychological evaluation as is herein requested, such period not to exceed forty-five (45)

days from the date of admission 1 to the designated facility without further order of the

court.

               (b)       That the United States Marshal and the Bureau of Prisons are hereby

directed to transport the defendant to such federal facility.

               (c)       That such psychiatric or psychological evaluation referred to herein be

for the purpose of (1) determining whether or not, at the time of the criminal conduct alleged


         1
          This is comprised of the 30 days allowed in 18 U.S.C. §4247(b), plus the 15-day extension. This
alleviates the necessity of the facility having to request the 15-day extension.
above, the defendant, as a result of a severe mental disease or defect, was unable to

appreciate the nature and quality or the wrongfulness of his acts; and (2) determining

whether or not the defendant is presently suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his defense.

              (d)    That the evaluation be conducted by a licensed or certified psychiatrist

or licensed psychologist as required by Title 18, United States Code, Section 4247(b).

              (e)    That upon completion of the evaluation as herein requested, the

examiner(s) prepare a full report, such report to include all of the following as required by

Title 18, United States Code, Section 4247(c):

              (1)    The defendant's history and present symptoms;

              (2)    a description of the psychiatric, psychological, and medical tests that

                     were employed and their results;

              (3)    the examiners' findings; and

              (4)    the examiners' opinion as to diagnosis, prognosis, recommended

treatment, whether the defendant is suffering from a mental disease or defect rendering him

mentally incompetent to understand the nature and consequences of the proceedings

against him or to assist properly in his defense.

              (f)    That the report herein requested be transmitted by electronic mail to

the court at filingdocs ecf gren@scd.uscourts.gov and copies provided to Richard H.

Warder, counsel for the defendant, P.O. Box 26133, Greenville, SC, 29616 (tel. 864-271-

9955), counsel for the defendant; and Assistant United States Attorney Maxwell Barnes

Cauthen, 55 Beattie Place, Suite 700, Greenville, SC 29601 (tel. 864-282-2100), as

provided in Title 18, United States Code, Section 4247(c).



                                              2
              (g)    That the time for the evaluation and hearing herein requested be

excluded time in accordance with Title 18, United States Code, Section 3161 (h)(1 )(A), and

that this case is continued for at least thirty (30) days after the date of the competency

hearing.

              (h)    That the Clerk of Court is directed to transmit a copy of this order to

both the United States Marshal and the Bureau of Prisons.

              (i)    That if, for any reason, the defendant is not moved to a federal facility

for evaluation, the United States Marshal shall so inform this court in writing, accompanied

by an explanation.

              IT IS SO ORDERED.



                                          s/Kevin F. Mc onald
                                          United States Magistrate Judge

May 27, 2021
Greenville, South Carolina




                                              3
